DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, lines 6, 10-11, 12, “at least on” shall be changed to --at least one--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “bulk goods” in line 1, 
 	Claim 5 recites the limitations "the inner nozzle ring" and “the outer nozzle ring” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 7 recites the limitation "the at least one heat exchanger" in line 9. Claim 7 is dependent to claim 1.  It is unclear the claimed limitation “said at least one heat exchanger” in line 9 of claim 7 is for the “at least one heat exchanger” recited in line 5 of claim 1 or the “at least one heat exchanger” recited in line 6 of claim 7. 
  	 Claim 11 recites the limitations “the at least one heat exchanger” and “said at least one heat exchanger” in lines 2 and 4-5.  There is insufficient antecedent basis for these limitations in the claim because the/said at least one heat exchanger recited in claim 11 is not the same at least heat exchanger recited in claim 1 according the disclosure. According to the disclosure, the heat exchanger recited in claim 1 is heat exchanger 4 and the heat exchanger recited in claim 11 is heat exchanger 29.
 	Claim 11 recites the limitation “the at least one filter” in last line.  There is insufficient antecedent basis for this limitations in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 16, 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites the apparatus is included in an arrangement which failed to further limit the subject matter of the apparatus in claim 1. Claim 18 is not dependent to any claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 10, 13-14, 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wiedmann et al. (US 5,237,757).
Wiedmann et al. disclose an apparatus for drying bulk goods, in particular of wood fibers and/or wood chips (abstract), the apparatus comprising: at least one dryer 8, in particular a drum dryer (col. 2, lines 50-56);  at least one hot gas generator 1; and at least one heat exchanger 7 configured to indirectly heat a vapor gas mixture 13 for drying the bulk goods in the at least one dryer 8 (Figure), wherein said at least one heat exchanger 7 is configured to be heated by exhaust gases produced by said at least one hot gas generator 1 (Figure); at least one branch line 6, upstream, downstream, and/or within the at least one heat exchanger 7 (Sole Figure shows branch line 6 upstream the heat exchanger 7), the at least one branch line 6 configured to branch off a partial flow of the vapor gas mixture and guide the partial flow of the vapor gas mixture to the at least one hot gas generator 1 (Figure); at least one line 13 for the remaining partial flow of the vapor gas mixture, the at least one line 13 for the remaining partial flow of the vapor gas mixture configured to guide the remaining partial flow to the at least one dryer 8 (Figure); wherein said at least one hot gas generator 1 comprises at least solid fired hot gas generator (col. 2, line 48 discloses wood dust 5 is supplied to burner 2). Wherein at least one filter 16 is configured to clean the exhaust gases produced by said at least one hot gas generator 1; and downstream of said at least one filter 16, at least one heat exchanger 17 is configured to indirectly heat gases 19 used as feeding air for said at least one hot gas generator 1, said at least one heat exchanger 17 is configured to be heated by said exhaust gases (Figure).  Wherein said at least one hot gas generator 1 is configured to be supplied via the at least one branch line 6 with a partial Page 5 ofl11Serial No. Not Yet AssignedApplication Filed: Herewith Attorney Docket No. 1671 3-3 (199P 2320)flow of the vapor gas mixture as primary,  secondary, and/or tertiary gas (Figure).  Wherein a cleaning arrangement 10 is configured to clean the vapor gas mixture which .  
Claims 1, 3-5, 9-17, 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brancuzsky et al. (US 2011/0030235 A1).
Brancuzsky et al. disclose an apparatus for drying bulk goods, in particular of wood fibers and/or wood chips (abstract), the apparatus comprising: at least one dryer 1, in particular a drum dryer (abstract);  at least one hot gas generator 5, 28; and at least one heat exchanger 4 configured to indirectly heat a vapor gas mixture for drying the bulk goods in the at least one dryer 1 (abstract), wherein said at least one heat exchanger 4 is configured to be heated by exhaust gases produced by said at least one hot gas generator 5, 28 (abstract, Fig. 2); at least one branch line, upstream, downstream, and/or within the at least one heat exchanger 4 (Figures 1-3), the at least one branch line configured to branch off a partial flow of the vapor gas mixture .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 2, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brancuzsky et al. (US 2011/0030235 A1) in view of Kobayashi et al. (US 2016/0209029) or Desellem et al. (US 2017/0350593).
 	 The apparatus of Brancuzsky et al. as above includes all that is recited in claims 2, 18 except for said at least one solid fired hot gas generator is a grate fired hot gas generator, a fluidized bed combustion hot gas generator, and/or a stoker fired hot gas generator. Kobayashi et al. teach a solid fired hot gas generator is a grate fired hot gas generator, a fluidized bed combustion hot gas generator (paragraph [0017]). Desellem et al. tach a solid fired hot gas generator is a fluidized bed combustion hot gas generator, a stoker fired hot gas generator (paragraph [0037], boiler is considered as a hot gas generator). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Brancuzsky et al. to include a grate fired hot gas generator, a fluidized bed combustion hot gas generator, and/or a stoker fired hot gas generator as solid fired hot gas generator as taught by Kobayashi et al. or Desellem et al. in order to pursue an intended use and obtain a predictable combustion result. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brancuzsky et al. (US 2011/0030235 A1) in view of Kimball (US 2008/0271335).
 	The apparatus of Brancuzsky et al. as above includes all that is recited in claim 6 except for at least one hot gas cyclone is between the at least one hot gas generator and the at least one heat exchanger so that the exhaust gases produced by said at least one hot gas generator are .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brancuzsky et al. (US 2011/0030235 A1) in view of Wiedmann et al. (US 5,237,757).
 	For claims 7-8, Brancuzsky et al. further disclose wherein at least one filter 6 is configured to clean the exhaust gases produced by said at least one hot gas generator 5, 28, in particular an electrostatic precipitator, preferably a dry type electrostatic precipitator (claim 5); wherein a hot gas generator 5 exhaust gas fan 9 is configured downstream of the at least one filter 6. However, Brancuzsky et al. do not disclose downstream of said at least one filter, at least one heat exchanger is configured to indirectly heat gases used as feeding air for said at least one hot generator, said at least one heat exchanger is configured to be heated by said exhaust gases. 
Wiedmann et al. disclose an apparatus for drying bulk goods comprising downstream of at least one filter 16, at least one heat exchanger 17 is configured to indirectly heat gases 19 used as feeding air for said at least one hot gas generator 1, said at least one heat exchanger 17 is . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/489,369 (reference application, US Pub. No.: US 2020/0011528 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because: Claim 1 recites “an apparatus for drying bulk goods” (line 1 of claim 1 of reference application), “at least one dyer” (see line 3 of claim 1 of reference application), “at least one hot gas generator” (see line 4 of claim 1 of reference application), “at least one heat exchanger”(see line 7 of claim 1 of reference application), “at least one branch line” (see line 12 of claim 1 of reference), “at least one line” (see line 18 of claim 1 of reference), “at least one solid fired hot gas generator” (see line 6 of claim 1 of reference application). It is clear that all the elements of claim 1 are to be found in claim 1 of the reference application. The difference between claim 1 of the application and claim 1 of the 
 	As to claim 2, see claim 2 of the reference application.
	As to claim 3, see lines 5-6 of claim 1 of reference application.
 	As to claim 4, see claim 1, lines 24-42 of the reference application.
	As to claim 5, see claim 6 of the reference application.
	As to claim 6-16, see claims 3-5, 7, 9-14 respectively of the reference application.
	As to claims 17, 19, see claim 15 of the reference application.
	As to claim 18, see claim 16 of the reference application.
	As to claim 20, see claim 20 of the reference application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 4, 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, 4-5, 15, 18 of copending Application No. 16/489,561 (reference application, US Pub. No.: US 2020/0011601 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because in the reference application, claim 4 is dependent on claim 1. Claim 1 recites “an apparatus for drying bulk goods” (line 1 of claim 1 of reference application), “at least one dyer” (see line 3 of claim 1 of reference application), “at least one hot gas generator” (see line 4 of claim 1 of reference 
 	As to claim 2, see claim 4 of the reference application. 
	As to claim 4, see claim 5 of the reference application.
	As to claims 17-18, see claims 15, 18 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 4-5, 17-18  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-6,  15, 18 of copending Application No. 16/489,819 (reference application, US Pub. No.: US 2020/0011529 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because in the reference application, claim 4 is dependent on claim 1. Claim 1 recites “an apparatus for drying bulk goods” (line 1 of claim 1 of reference application), “at least one dyer” (see line 3 of claim 1 of reference application), “at least one hot gas generator” (see line 4 of claim 1 of reference 
 	As to claim 2, see claim 4 of the reference application. 
	As to claims 4-5, see claims 5-6 of the reference application.
	As to claims 17-18, see claims 15, 18 of the reference application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brancuzsky et al. (US 10,690,409) and Hensel et al. (US 2020/0064068) disclose an apparatus and method for continuously drying bulk goods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY